DETAILED ACTION
This office action is a response to an application filed on 07/05/2019, in which claims 1-9, 12-18, 20, 25, 29 and 32 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim elements “a first determining module (claim 25, line 2)”, “a first transmission module (claim 25, line 6)”, a second determining module (claim 29, line 2), and “a second transmission module (claim 29, line 6)”, are the limitations those invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: The examiner suggests amending appropriate structures.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8 and 32 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Cheng et al. (hereinafter, “Cheng”; 20200187228).
In reference to claims 1 and 32, 
Cheng teaches a data transmission method (fig. 2, and paragraph 144 teaches using non-transitory computer readable storage medium for claim 32), comprising: determining (identify, paragraph 97);a first time domain(a transmission schedule, paragraph 97); resource(semi-static resource, paragraph 97); for transmitting data (fig. 2, step 235, paragraph 102, AUL transmission); according to first preset information (a transmission schedule, paragraph 97), wherein the first preset information comprises at least one of: indication information (indication of semi-static resource allocation, paragraph 97);from a base station(base station, paragraph 93), a sensing result for a channel, or a measurement result for interference; and
 transmitting (fig. 2, step 235, paragraph 102, transmit); the data (AUL transmission is interpreted as transmitting data, paragraph 102); by using the determined first time domain resource (semi-static resource allocation, paragraph 102).
In reference to claim 2, 
Cheng teaches wherein the first time domain resource comprises a time domain start location (fig. 3, element 300, “serniPersistSchedIntervalAUL”, paragraph 110); and a time domain length (“serniPersistSchedIntervalAUL of 20 ms” other interval, duration, paragraph 97).
In reference to claim 3, 
Cheng teaches wherein the time domain length comprises: k time units (“serniPersistSchedIntervalAUL of 20 ms”, paragraph 97), wherein k is a variable “serniPersistSchedIntervalAUL of 20 ms”, paragraph 97); and each of the k time units comprises at least one of: a subframe, a slot (other intervals, duration, paragraph 97), a mini-slot, or an orthogonal frequency division multiplexing (OFDM) symbol.
In reference to claim 4, 
Cheng teaches wherein the indication information comprises at least one of: a media access control control element (MAC CE); a radio resource control (RRC) message (RRC, paragraphs 85 and 93) for configuring a plurality of candidate time domain start locations and time domain lengths (AUL transmissions and/or a TxOP duration, paragraphs 85 and 93);
downlink control information (PCI) for indicating an allocated time domain start location and a time domain length of scheduled data; configuration adjustment information for indicating uplink and downlink structures of the first time domain resource; information for indicating a candidate time domain location for sensing the channel; information for indicating a candidate time domain location for measuring the channel; information for indicating time domain start locations of a plurality of pre-configured candidate first time domain resources; or parameter information for indicating a transmission of the data.


In reference to claim 5, 
Cheng teaches wherein the parameter information comprises at least one of: a number of slots for a data transmission (several uplink subframe set, paragraph 93), a number of mini-slots, a number of symbols, a modulation and coding scheme (MCS) indication, a frequency domain resource location,
 	hybrid automatic repeat request (HARQ) process number information, transmission time domain location information of a cross link measurement signal, transmission start time domain location information, transmission end time domain location information, a beam indication, and or power control information; wherein the parameter information is determined through one piece of DCI or at least two pieces of DCI.
In reference to claim 8, 
Cheng teaches wherein a unit adjusted by the configuration adjustment information comprises at least one of: a subframe (uplink subframe set, paragraph 93), 
a slot, a mini-slot,  or an orthogonal frequency division multiplexing (OFDM) symbol.

Claims 20, 25 and 29 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Barriac et al. (hereinafter, “Barriac”; 20140198642).
In reference to claim 20, 
Barriac teaches a data transmission method, comprising: determining (fig. 7, step 702, determined, paragraph 74);a second time domain resource (fig. 7, step 702,number of time slots, paragraph 74); for transmitting data (fig. 7, step 708, transmitted, paragraph 76);according to second preset information(fig. 7, step 702,number of time slots, paragraph 74), wherein the second preset information comprises at least one of: a sensing result for a channel (fig. 7, step 702, in response to detecting ,paragraph 74), or a measurement result for interference; and
transmitting the data by using the determined second time domain resource (fig. 7, step 708, paragraph 76 teaches this limitation).
In reference to claim 25, 
Barriac teaches a data transmission device, comprising: a first determination module (fig. 2, element 204), which is configured to determine (fig. 7, step 702, determined, paragraph 74); a first time domain resource (fig. 7, step 702,number of time slots, paragraph 74); for transmitting data (fig. 7, step 708, transmitted, paragraph 76); according to first preset information (fig. 7, step 702,number of time slots, paragraph 74), 
wherein the first preset information comprises at least one of: indication information from a base station, a sensing result (determining in response to detecting, paragraph 74);for a channel (wireless medium, paragraph 75
a first transmission module (fig. 2, element 204), which is configured to transmit the data by using the determined first time domain resource (fig. 7, step 708, paragraph 76 teaches this limitation).
In reference to claim 29, 
Barriac teaches a data transmission device of the method of claim 20, comprising: a second determination module (fig. 2, element 204), which is configured to determine a second time domain resource for transmitting data according to second preset information, wherein the second preset information comprises at least one of: a sensing result for a channel, or a measurement result for interference (these limitations are identical to claim 20, therefore they are rejected as claim 20); and
a second transmission module (fig. 2, element 204), which is configured to transmit the data by using the determined second time domain resource (this limitation is identical to claim 20, therefore it is rejected as claim  20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is rejected under 35 U.S.C 103 (a) as being unpatentable over Cheng et al. (hereinafter, “Cheng”; 20200187228) in view of YOU et al. (hereinafter, “YOU”; 20180376497).
In reference to claim 6, 
Cheng does not teach explicitly about the method of claim 6.
YOU teaches wherein the two pieces of DCI satisfies at least one of following conditions: the two pieces of DCI (first DCI, and second DCI, paragraph 152)have different time domain locations (fig. 7, element TTI, “different PDCCH or (s) PDCCH” in paragraph 152 is interpreted as using different  short TTIs or time location as shown in figure 7);
first-level DCI in the two pieces of DCI comprises at least one of: a carrier indication, resource allocation (invariant information in at least one subframe, paragraph 152), 
pilot resource allocation, an MCS, a scheduling transmission timing, an acknowledgement (ACK) or non-acknowledgement (NACK) feedback timing, a number of scheduled slots, power control, a HARQ process number, a new data indication, a redundancy version, a beam index indication, precoding information, a channel state request indication, a trigger transmission indication for aperiodic  sounding signal, or a sensing access priority; and
a second-level DCI in the two pieces of DCI comprises at least one of: an adjusted carrier indication (“dynamic configuration information related to data transmission scheduled by the sPDCCH”, paragraph 152), 
adjusted resource allocation, an adjusted MCS, scheduling transmission trigger indication information, an adjusted transmission timing, an adjusted ACK/NACK feedback timing, an adjusted number of slots, adjusted power control, an adjusted HARQ process number, an adjusted beam index.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to use a first level of DCI for resource allocation and a second level of DCI for indicating an adjusted carrier indication as taught by YOU because it would provide a better communication service to the UE through cooperation between the nodes. 
Claim 9 is rejected under 35 U.S.C 103 (a) as being unpatentable over Cheng et al. (hereinafter, “Cheng”; 20200187228) in view of Xiong et al. (hereinafter, “Xiong”; 20180359762).
In reference to claim 9, 
Cheng does not teach explicitly about the method of claim 9.
Xiong teaches wherein the configuration adjustment information performs configuration adjustment on the uplink and downlink structures of the first time domain resource through at least one of manners: uplink and downlink 
obtaining (transmitted is interpreted as receiving or obtaining by an UE, paragraph 55) the uplink (uplink control portion, paragraph 55);and downlink (downlink control portion, paragraph 55);configuration structures (TTI sub-frame, paragraph 55); of the subsequent k subframes (TTI sub-frame, paragraph 55) or slots by the common DCI (a DCI block, paragraph 55), 
the first time domain resource changed information by an implicit  indication by an uplink (UL) grant and/or a downlink (DL) grant; and determining the uplink and downlink configuration structures by a structure of a reference signal.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to obtain uplink and downlink configuration structures of K subsequent subframes by a common DCI as taught by Xiong because it would allow a communication method and system to use reduce or low latency while providing high demand services.

Allowable Subject Matter
Claims 7 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200260526…………………paragraph 172.
20190335471………………….paragraphs 158, 167 and 174-175.
20190150178…………………paragraphs 83-84 and 109.
20190141681………………..paragraph 55.
20190044670………………..paragraph 90.
20170303144……………….paragraphs 103, 114-115, 129-130,132, 147, 156 and 161. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/DIANE L LO/Primary Examiner, Art Unit 2466